Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered June 11, 1991, convicting defendant, after a jury trial, of criminal sale and criminal possession of a controlled substance in the third degree, and sentencing him to two concurrent terms of 3 to 9 years, unanimously affirmed.
Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered October 17, 1991, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, to be served consecutively to the above-mentioned sentences, unanimously affirmed.
The courtroom was properly closed during the testimony of the undercover officer. The trial court made sufficient and properly supported findings of exceptional circumstances upon which to justify closure, particularly with respect to "targets *161of investigation likely to be present in the courtroom” (People v Martinez, 82 NY2d 436, 443).
We perceive no abuse of sentencing discretion with respect to either judgment. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.